COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     The City of Houston v. Downstream Environmental, L.L.C.

Appellate case number:   01-13-01015-CV

Trial court case number: 2011-29293

Trial court:             295th District Court of Harris County

Date motion filed:       November 14, 2014

Party filing motion:     Appellee, Downstream Environmental, L.L.C.

       It is ordered that the motion for rehearing is  DENIED   GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually  Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale


Date: November 25, 2014